Citation Nr: 1630848	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for the Veteran's service connected post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1967 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015 the Veteran testified before the undersigned during a hearing held via video teleconference.  A transcript of this hearing has been obtained and associated with the claims file.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand in this case is necessary to clarify certain points and ensure that due process is followed so as to provide the Veteran with a full and fair adjudication of his claims.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

Initially, the Board finds that a remand is necessary in order to provide the Veteran with a VA medical examination.  The Veteran was last examined by a VA medical examiner in August 2013.  Since then, the Veteran has indicated in his testimony and elsewhere his condition has worsened.  This, as well as a number of treatment records suggests that the Veteran's last VA examination report no longer accurately represents his current level of functioning, and so the Veteran's claim for an increased rating must be remanded in order to provide him with a VA medical examination that will assist in determining the Veteran's current disability picture.  

An examination is also necessary in this case in order to clarify the Veteran's current psychological diagnoses.  Specifically, the Veteran was first examined in relation to this claim in October 2011.  In the report of this examination, the examining physician stated that the Veteran did have a current disability of PTSD.  However, the examiner also stated the Veteran currently met the diagnostic criteria for both depression and a panic disorder with agoraphobia.  However, the examiner did not provide any information as to the effects that these three separate psychological illnesses may have on the Veteran, or whether the effects of these disabilities could be reasonably distinguished from one another.  Accordingly an examination is also necessary in order to obtain evidence on these points as well.  

Finally, a remand is necessary in this case in order to ensure that the claims file contains all necessary records.  Throughout the record, the Veteran has repeatedly stated that his PTSD symptoms forced him to leave his last job.  The Veteran has also asserted that he has been unable to work for several years because of his psychological symptoms.  Moreover, the record includes statements from the Veteran's treatment providers opining that he is unable to work.  This evidence suggests that the Veteran may be in receipt of Social Security disability benefits, which VA is required to obtain under 38 U.S.C.A. § 5103A(c)(1)(C).  Accordingly, VA should assist the Veteran in the development of the claims file by ensuring that all necessary records have been obtained. 

The Veteran's claim for TDIU has been inferred from the evidence contained in the record, in which the Veteran repeatedly asserts that he is now unable to work because of the psychological symptoms he experiences.  Such a claim is inextricably intertwined with the issue of the Veteran's current functional abilities, and so the Board finds that the Veteran's claim for TDIU is not yet ripe for review and must be remanded along with the Veteran's claim for a higher disability rating. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional records he wants considered in connection with his appeal.  These records and any more current records of VA treatment should be sought.  

2. Determine whether the Veteran has ever applied for or received Social Security Disability Insurance Benefits or Supplemental Security Income.  

If the Veteran has applied for, or received, any such benefits, obtain any records relating to these claims, including any underlying medical records held by the Social Security Administration in conjunction with such claims. 

3. After completing the above development, schedule the Veteran for a psychiatric examination with an appropriately qualified medical professional.  In scheduling this examination, the examiner should be provided with access to the Veteran's electronic claims file, and the examiner should review the entire claims file before offering any conclusions or opinions.  

The examiner is asked to perform any indicated examinations or tests in order to determine the Veteran's current psychological disability picture.   

The examiner is also asked to discuss the Veteran's current diagnosis and the October 2011VA examiner's diagnoses of depressive disorder and panic disorder with agoraphobia.  Should the examiner find these diagnoses to also be proper, the examiner is asked to discuss whether the symptoms caused by each psychological disability can be reasonable discerned from one another.  In so doing, the examiner should provide clear explanation for any conclusions made; citing medical understanding or the evidence relied upon in reaching such a conclusion.  

Finally, the examiner is asked to offer an opinion as to the impact of the Veteran's service connected PTSD on his occupational and social abilities, with specific descriptions of the functional limitations that the Veteran experiences as a result of this disability. 

4. Schedule the Veteran for an examination with an appropriately qualified medical professional to determine the impact of all the Veteran's service connected disabilities on his functional and occupational abilities.  In scheduling this examination, the examiner should be provided with access to the Veteran's electronic claims file, and the examiner should review the entire claims file before offering any conclusions or opinions.

The examiner should conduct any indicated tests or examinations necessary to fully consider the impact of the Veteran's service connected disabilities.  After completing this examination and reviewing the claims file in its entirety, the examiner is asked to offer an opinion as to the impact of the Veteran's service connected disabilities, considered together, upon his ability to obtain and retain employment.  In offering such an opinion, the examiner is asked to provide specific and clear rationale, with specific references to the evidence or medical knowledge relied upon in reaching said opinion.  

6. After completing the above development, readjudicate the Veteran's claims.  If the Veteran's claims remain denied, a supplement statement of the case should be issued to the Veteran and his representative.  An appropriate time should also be provided to the Veteran for response, before returning the claims to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





